                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON

LINDA KAY REED,

          Plaintiff,

v.                                   Civil Action No. 2:18-cv-01156

ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY,

          Defendant.

                    MEMORANDUM OPINION AND ORDER



          Pending are the objections to the Magistrate Judge’s

Proposed Findings and Recommendation (“PF&R”), filed by the

plaintiff, Linda Kay Reed (“Claimant”), on July 22, 2019.


                        I. Procedural History



          On July 18, 2018, Claimant instituted this civil

action pursuant to 42 U.S.C. § 405(g).    Claimant seeks judicial

review of defendant Andrew Saul’s (“Commissioner”)

administrative decision, which denied her application for

disability insurance benefits and supplemental security income.


          This action was referred to United States Magistrate

Judge Dwane L. Tinsley for consideration in accordance with 28

U.S.C. § 636(b)(1)(B) and the standing order in this district.
Claimant and the Commissioner have filed cross motions for

judgment on the pleadings.


                      II. Standard of Review



          The court reviews de novo those portions of the

magistrate judge’s PF&R to which objections are timely filed.

28 U.S.C. §636(b)(1)(B); see Orpiano v. Johnson, 687 F.2d 44, 47

(4th Cir. 1982).   On the other hand, the standard for review of

the Commissioner’s decision is rather deferential to the

Commissioner under the Social Security Act, for “a reviewing

court must ‘uphold the determination when an ALJ has applied

correct legal standards and the ALJ’s factual findings are

supported by substantial evidence.’”   Brown v. Comm’r Soc. Sec.

Admin., 873 F.3d 251, 267 (4th Cir. 2017) (quoting Preston v.

Heckler, 769 F.2d 988, 990 (4th Cir. 1985)); see 42 U.S.C. §

405(g); Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974)

(stating that the court must scrutinize the record as a whole to

determine whether the conclusions reached are supported by

substantial evidence).   Substantial evidence is that which “a

reasonable mind might accept as adequate to support a

conclusion.”   Richardson v. Perales, 402 U.S. 389, 401 (1971)

(internal citations omitted); accord Brown, 873, F.3d at 267.




                                 2
                            I. The Objections



             Claimant asserts that the ALJ’s decision was not

based on substantial evidence.        She advances two objections in

support of that contention.       First, Claimant contends that the

ALJ failed to consider the severity of her right eye strabismic

amblyopia at step two of the sequential analysis process.1             She

claims that the question of whether Claimant was “legally blind”

– or that her eye had reduced visual acuity of 20/200 or less -

“was not an issue in this case.”          Obj. 3.   Rather, the ALJ was

“compelled by SSR 85-28 to consider Reed’s visual impairments”

in rendering her finding.       Id.


            Despite Claimant’s assertion to the contrary, the ALJ

properly considered the impairment of the Claimant’s right eye

in her analysis.     As the magistrate judge noted in the PF&R, the

ALJ found that Claimant had double vision during panic attacks,

but that the “objective evidence does not establish double




1   The Social Security regulations establish a “sequential evaluation” for
the adjudication of disability claims. 20 C.F.R. § 404.1520. At step two of
the process, the ALJ determines whether the claimant has an impairment or
combination of impairments that is severe. 20 C.F.R § 404.1520(a)(4)(ii).
The regulations define a “severe impairment” as an impairment which
significantly limits a claimant’s physical or mental ability to perform basic
work activities. See 20 C.F.R. § 404.1521(a). The impairment must have
lasted, or be expected to last, for a continuous period of at least twelve
months. 20 C.F.R. § 404.1509. An impairment is “not severe” at step two
only when the medical evidence establishes no more than a slight abnormality
that would have no more than a minimal effect on an individual’s ability to
work. SSR 85-28, 1985 SSR LEXIS 19 at *2.

                                      3
vision as a separate medically determinable impairment.”         PF&R

13; Tr. at 14.    In support thereof, the ALJ referenced a January

12, 2015 Social Security Disability Determination in which

Claimant’s treating physician, Dr. Stanwick, indicated that she

had no visual field abnormalities, visual acuities of 20/60 in

her right eye, and visual acuities of 20/20 in her left eye.

Tr. at 14, 319.    On September 22, 2016, Dr. Stanwick performed

another examination, which reported that her right eye had a

visual acuity of 20/125 when incorrected and 20/80 when

corrected.    See PF&R 14.   He prescribed reading glasses as her

plan of treatment.    Tr. at 418.


             Although Claimant asserts that the question of whether

she was “legally blind” was not in issue, she placed this very

question in issue by claiming that she was “basically blind” in

her right eye.    See Tr. 89; Br. in Supp. J. Plead. 5.        The

magistrate judge clarified in his PF&R that despite this

assertion, the medical documentation from Dr. Stanwick showed

that Claimant’s visual acuity in her right eye does not meet the

requirement of reduced visual acuity of 20/200 or less.


             As the magistrate judge correctly observes in the

PF&R, the record is devoid of any evidence suggesting that

Claimant’s “visual limitation would interfere in her ability to

perform basic work activities.”         PF&R 14.   The determination of

                                    4
the ALJ, that Claimant’s Residual Functional Capacity (“RFC”)

“did not require a functional limitation in her ability to

perform work-related activities due to her reduced visual

acuity,” is thus supported by substantial evidence.    See id.


          Second, Claimant objects to ALJ’s failure to “build a

logical bridge” from the evidence to her conclusion that

Claimant could “work occasionally with three people.”      Obj. 4-5.

She cites Thomas v. Berryhill, 916 F.3d 307, 311 (4th Cir. 2019)

in support, which held that a “proper RFC analysis has three

components: (1) evidence, (2) logical explanation, and (3)

conclusion,” and the “[s]econd component, the ALJ’s logical

explanation, is just as important as the other two.”    Id. at 5.


          This objection is without merit.   Although the ALJ is

required to make a conclusion based upon the evidence on the

record, the standard of review of the ALJ’s factual findings is

whether they are supported by substantial evidence – that is,

that which a reasonable mind might accept as adequate to support

a conclusion (emphasis added).   Here, the ALJ accounted for the

Claimant’s limitations of social functioning by limiting her

interaction with other people.   As the magistrate judge

explained in his PF&R, the ALJ found various mental impairments

of the Claimant based on the evidence of record and those

findings were consistent with what the medical evidence

                                 5
revealed.   See PF&R 14-15.   That the ALJ’s finding that Claimant

“would be limited to working in groups of three “is not

reflected in any treatment note,” is of no moment.    See PF&R 5.

As the magistrate judge noted, the ALJ found Claimant to “have

severe mental impairments of generalized anxiety disorder with

social phobia, sensory integration disorder, and dysthymic

disorder resulted in moderate restrictions in understanding,

remembering, or applying information; marked limitations in

interacting with others; moderate limitations in concentrating,

persisting, or maintaining pace; and no limitations in adapting

or managing oneself.”   PF&R 14-15.   Those findings are

consistent with the treatment notes of three different

physicians and the assessments of both of the reviewing state

agency psychologists.   See PF&R 14-17.   The ALJ limited

Claimant’s RFC accordingly by finding that Claimant “should

never have to deal with the public and could only have

occasional interaction with no more [than] three supervisors or

co-workers.”   PF&R 15 (citing Tr. at 18).   In so doing, the ALJ

exhibited no error.


            In conclusion, the ALJ’s findings were based upon

substantial evidence.




                                 6
                           III. Conclusion



            Accordingly, having received the PF&R and Claimant’s

objections, and having reviewed the record de novo, it is

ORDERED:


            1. That the Claimant’s objections to the PF&R be, and

hereby are, overruled;


            2. That the proposed findings and recommendations of

the magistrate judge be, and hereby are, adopted in their

entirety;


            3. That the Claimant’s request for judgment on the

pleadings be, and hereby is, denied;


            4. That the Commissioner’s request for judgment on the

pleadings be, and hereby is, granted;


            5. That the decision of the Commissioner be, and

hereby is, affirmed; and


            6. That the Claimant’s action be, and hereby is,

dismissed and removed from the docket of the court.




                                 7
          The Clerk is directed to forward all copies of this

judgment order to all counsel of record and the United States

Magistrate Judge.

                              ENTER: August 2, 2019




                                8
